Citation Nr: 9924507	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-31 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Nephew



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service from February 1951 to November 
1951.  The appellant and the veteran were married in Lonoke 
County, Arkansas on April [redacted] 1976.  The veteran died due to 
cancer on March [redacted], 1977.  This matter originally came before 
the Board of Veterans' Appeals (Board) on appeal from an 
adverse action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas which 
denied the appellant's claim for recognition as the surviving 
spouse of the veteran for the purpose of entitlement to VA 
death pension benefits.  The Board remanded the case to the 
RO for additional development in January 1997, pointing out 
that the issue had previously been denied and not appealed by 
the appellant; the RO subsequently gathered additional 
information and adjudicated the issue de novo, thereby 
reopening the claim prior to the de novo review.  The RO has 
now returned the case to the Board for appellate review on a 
de novo basis.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran married his second wife in January 1952; he 
apparently divorced his first wife in 1951.  The appellant 
was aware of both marriages, but did not know if the veteran 
divorced his second wife.

3.  The appellant and the veteran entered into an official 
marriage in the State of Arkansas on April [redacted] 1976.  No 
children were born of the marriage.

4.  Prior to the April 1976 official marriage, the appellant 
and the veteran lived together for several years.  The State 
of Arkansas does not recognize common-law marriages; the 
appellant and the veteran never resided together outside of 
Arkansas.

5.  The appellant has stated that when she and the veteran 
first started to live together, she did not want to marry 
him.  She has further stated that she did not think they were 
going to stay together.

6.  The veteran died in March 1977.

7.  The evidence fails to show that the veteran and the 
appellant ever formed an intent to enter into a marital 
relationship prior to their April 1976 ceremonial marriage.  
They were not married for a year prior to the veteran's 
death.

8.  The evidence fails to show that the appellant was unaware 
of an impediment to the marriage, namely, that the veteran 
did not divorce his second wife.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran for death pension purposes 
have not been met.  38 U.S.C.A. §§ 101, 103, 1541, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 
3.204, 3.205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the appellant's claim for recognition as 
surviving spouse of the veteran for purposes of entitlement 
to death benefits on the ground that, although the couple was 
married on April [redacted] 1976, the veteran died on March [redacted] 1977, 
resulting in a marriage which lasted less than the one-year 
duration required under the provisions of 38 C.F.R. § 3.54.

The appellant has submitted a number of third party written 
statements, dated in November 1981, which indicated that she 
and the veteran had lived together prior to their wedding on 
April [redacted] 1976.  From these statements it appears that the 
couple was living together as of 1969, and that they were 
thought to be husband and wife.  The appellant testified in 
her personal hearing at the RO in April 1994 that they had 
lived together since 1968.  She also testified that the 
couple had lived together in Oklahoma and that two children 
were born to the couple but both died in infancy.  See 
Hearing Transcript pp. 2-3.  The appellant's nephew also 
testified that the couple lived together in Tulsa, Oklahoma 
and that they held themselves out as man and wife while they 
were living in Oklahoma.  See Hearing Transcript p. 4.  

However, the evidence of record also seems to indicate that 
there may have been a legal impediment to the marriage of the 
veteran and the appellant- namely, the marriage of the 
veteran and [redacted] on January 29, 1952.  The 
evidence of record contains a marriage license and a marriage 
certificate indicating that the veteran and Ms. [redacted] were 
married in Jefferson County, Arkansas on that date.  The 
evidence of record also contains a VA Form 8-526, dated in 
September 1953, indicating that the veteran married [redacted] 
[redacted] in 1948 in Coffeeville, Kansas and divorced her in 
1951 in Coffeeville, Kansas and married [redacted] on 
January 29, 1952, in Pine Bluff, Arkansas and that he 
presently lived with her in England, Arkansas; a VA Form 10-
2593, dated in January 1956, indicating that the veteran was 
married but separated; a VA Form 8-526, dated in January 
1956, indicating that the veteran was married, that he had 
been married once to [redacted] in February 1948, and that 
he had a son, [redacted], born in February 1948; a VA Form 21-527, 
dated in July 1959, indicating that the veteran was presently 
married; a VA Form 21-527, dated in June 1964, indicating 
that the veteran was separated and that his youngest child 
was born in February 1950; and a VA Form 21-526, dated in 
December 1974, indicating that the veteran married [redacted] 
[redacted] in 1948, and divorced her in 1952, and that he married 
"[redacted]" in 1954 in Pine Bluff, Arkansas.  No date 
of any termination of that marriage was noted.  On the VA 
Form 21-686c submitted by the veteran in October 1976, the 
veteran omitted any mention of his 1952 marriage.  On that 
form he indicated that he had married the current appellant 
on April [redacted] 1976.  The record contains a marriage certificate 
to that effect.

The appellant was deposed by a VA field examiner in July 
1997.  The appellant stated that it was "just an accident" 
that she and the veteran were living together.  See 
Deposition Transcript p. 2.  She stated that she was unaware 
that Arkansas did not recognize common-law marriages.  See 
Deposition Transcript p. 3.  She further stated that she and 
the appellant did not ever live in Oklahoma, but only visited 
there.  Id.  The appellant stated that she knew that the 
veteran was divorced from his first wife, but that she 
believed that the veteran had not ever married any other 
woman.  See Deposition Transcript pp. 5-6.  

The appellant further stated that the veteran was living with 
her and her mother at her present address and that they had 
lived together continuously.  See Deposition Transcript p. 7.  
The Board notes that the veteran and the appellant both 
listed another address as their residence on paperwork 
submitted around the time of the veteran's death.  The 
appellant also said that she did not think the two of them 
were going to stay together forever, and that the veteran 
wanted to marry her, but she did not want to marry him.  See 
Deposition Transcript pp. 7-8.  The appellant stated that she 
had two miscarriages during the time they were living 
together.  See Deposition Transcript pp. 8-9.  The Board 
notes that the appellant was afforded an opportunity to 
submit supporting evidence, but did not do so.

The RO subsequently contacted the appellant in February 1999, 
for some clarification of her deposition testimony.  She 
stated that the two babies were miscarried, not born.  She 
said that she did not ever live in Oklahoma with the veteran, 
but that they just visited.  The appellant further stated 
that she was aware of both of the veteran's marriages and 
that while she was aware of the divorce from the first wife, 
she did not know whether or not the veteran was divorced from 
his second wife.

Death pension benefits under the provisions of 38 U.S.C.A. 
§ 1541 may be paid to the surviving spouse of a veteran who 
died on or after February 1, 1965, who was married to the 
veteran for one year or more, or for any period of time if a 
child was born of the marriage, or was born to them before 
the marriage.  38 C.F.R. § 3.54(a); also see 38 C.F.R. 
§ 3.52.  The same criteria apply to "spouses" attempting to 
show entitlement to any accrued benefits.  38 C.F.R. 
§ 3.1000(d)(1).

In resolving material issues such as entitlement to 
recognition as a surviving spouse, the Board must apply the 
preponderance of the evidence standard defined in 38 U.S.C.A. 
§ 5107.  Gregory v. Brown, 5 Vet. App. 108, 113 (1993).  In 
other words, if the evidence supports the claim, then the 
appellant prevails.  If the evidence is in equipoise, 
application of the benefit of the doubt standard tips the 
balance in favor of the appellant and the appellant again 
prevails.  Only if the preponderance of the evidence goes 
against the claim will the appellant be denied the benefit 
sought.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant asserts she should be recognized as the 
surviving spouse of the veteran by virtue of the fact that 
she and the veteran had been living together before the 
ceremonial marriage for several years, which, when added to 
the eleven months they lived together after the April 1976 
marriage ceremony, equaled one year or more of cohabitation 
as a married couple.

According to the applicable statute and regulation, the legal 
existence of a marriage for VA purposes is governed by the 
law of the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided 
when the rights to benefits accrued.  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j).  It is well established in the 
jurisprudence of VA claims adjudication that Arkansas law 
does not recognize common-law marriage.  The appellant was 
notified of this fact.

But, whenever, in the consideration of any claim filed by a 
person as the widow of a veteran for gratuitous death 
benefits under laws administered by the VA, it is established 
by evidence satisfactory to the VA that such person, without 
knowledge of any legal impediment, entered into a marriage 
with such veteran which, but for a legal impediment, would 
have been valid, and thereafter cohabited with the veteran 
for one year or more immediately before the veteran's death, 
the purported marriage shall be deemed to be a valid 
marriage.  38 U.S.C.A. § 103(a).  The VA General Counsel has 
provided an authoritative interpretation of this statute in a 
Precedent Opinion dated June 17, 1991.  The General Counsel 
held that where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage 
with a veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
The requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriage (such as 
Arkansas) constitutes a "legal impediment" to such a 
marriage for purposes of 38 U.S.C.A. § 103.  VAOGC Prec. Op. 
58-91 (June 17, 1991).

Thus, if the appellant were unaware of the laws of Arkansas 
regarding common-law marriages, and therefore had no 
knowledge of the impediment to such a common-law marriage, 
and had cohabited with the veteran for one year or more 
immediately preceding his death, such a common-law marriage 
could be deemed valid by the VA despite the prohibition 
against the recognition of such relationships as marriage 
inherent in Arkansas law.  See Sandoval v. Brown, 7 Vet. App. 
7 (1994)  

However, the evidence of record also indicates that the 
veteran and the appellant traveled together to the State of 
Oklahoma, a State that recognizes common-law marriages, and 
stayed there for short periods of time, apparently visiting 
the appellant's relatives.  Under Oklahoma law, a party 
asserting a common- law marriage must prove the following 
elements: An actual and mutual agreement between the spouses 
to be husband and wife; a permanent relationship; an 
exclusive relationship proved by cohabitation as man and 
wife; and the parties to the marriage must hold themselves 
out publicly as husband and wife.  Matter of Stinchcom, 674 
P. 2d 26 (1983).  A common-law marriage must be established 
by evidence that is clear and convincing.  Id. at 29.  Thus 
it is theoretically possible that the appellant and the 
veteran entered into a common-law marriage in Oklahoma.  
However, for the reasons stated below, what state the couple 
lived in is irrelevant to the disposition of the issue on 
appeal.

Following a thorough review of the evidence of record and the 
appellant's contentions, the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim.  The uncontroverted evidence of record shows that, in 
December 1974, when the veteran filed a claim with the VA, he 
represented himself as a married person who was last married 
in 1954.  On previous VA records dated in June 1964, and in 
January 1956, he indicated that he was married, but 
separated.  On a VA Form 21-527, dated in July 1959, the 
veteran indicated that his present marital status was 
married.  It does not appear from the evidence of record that 
the veteran ever initiated divorce proceedings from his 
second wife, and that he believed himself to be married to 
his second wife in December 1974, 16 months before his 
wedding to the appellant.  Therefore, it would seem that the 
veteran himself thought there was an impediment to the 
marriage.  Moreover, he did not indicate that he was married 
to the current appellant before April [redacted] 1976.  Furthermore, 
the appellant's February 1999 statement that she was aware of 
both of the veteran's marriages, but did not know of whether 
or not he divorced his second wife, indicates that the 
appellant herself was aware that there was an impediment to 
the marriage.

In addition, the evidence of record indicates that there was 
not an intent on the part of the appellant to marry the 
veteran until she actually did marry him in April 1976.  She 
herself has said that she did not think the two of them were 
going to stay together forever, and that, while the veteran 
wanted to marry her, she did not want to marry him.  Lastly, 
the Board notes that the appellant and the veteran did not 
have a ceremonial marriage until more than a year after the 
veteran was diagnosed with a malignant nasopharyngeal tumor 
in December 1974, and underwent radiation therapy; that 
cancer was listed as the cause of death on the veteran's 
death certificate.  There is no clear and convincing evidence 
of record that there was an actual and mutual agreement 
between the appellant and the veteran to be husband and wife 
prior to the April 1976 wedding.  The preponderance of the 
evidence is thus against the appellant's claim for 
recognition as the veteran's surviving spouse on the basis of 
a common-law marriage to the veteran for more than a year in 
that the evidence does not support a finding of a deemed 
valid marriage.

Under governing regulation as noted above, a ceremonial 
marriage, shown by evidence meeting the requirements of 
38 C.F.R. § 3.205, could qualify the appellant as a surviving 
spouse of the veteran for VA purposes if the appellant can 
show that she was married to the veteran for one year or 
more.  38 C.F.R. § 3.54.  Applying the regulation to the 
instant fact pattern, a marriage would have had to have taken 
place on or before March [redacted] 1976, one year before the 
veteran's death in March 1977.  Since the ceremonial marriage 
took place in April 1976, the one-year requirement is not 
met.  

Therefore entitlement to recognition as the surviving spouse 
of the veteran for the purposes of death pension benefits 
must denied.  Since the evidence is not evenly balanced, 
there is no reasonable doubt to be resolved in the 
appellant's favor.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purposes of death pension benefits is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

